Judgment reversed and judgment for plaintiff in error. Ground stated in journal entry.
It is ordered and adjudged by this court that the judgment of the said circuit court be and the same hereby is reversed for error in affirming the judgment of the court of common pleas of said county, and the finding and the judgment of said court of common pleas is hereby set aside and reversed. And this court proceeding to render the judgment said court of common pleas should have rendered upon the admitted and undisputed facts, orders and adjudges that the.said plaintiff recover from the *564said defendant, as receiver of The Coxey Steel & Silica Sand Company, the sum of $5,842.81, with interest from June 20th, 1904, together with its costs, for the reason that the forbearance of the iron company in the matter of deliveries did not terminate the contract, and that when the receiver refused to make requisition for' the remainder of the iron the company was entitled to what it had lost at the time the iron was sold.
Price, Crew, Summers, Spear and Davis, JJ., concur.